Smith, J.
(dissenting) : The benefit certificate issued to Doctor Taylor contained a provision that the same should become null and void if the holder became so far intemperate in the use of alcoholic drinks or opiates as permanently to impair, his health or to produce delirium tremens. Section 276 of the by-laws reads :
“ Sec. 276. Shall not receive dues or assessments from intemperate members.- — He (the.camp clerk) shall not receive or collect dues or assessments from a member whom he knows to be addicted to the intemperate use of intoxicants or opiates to such extent as to be frequently under the influence thereof or intoxicated, or use drugs to such an‘extent as to injure his health.”
• The refusal of the clerk of Circleville camp to receive the member’s assessment, payable on or before November 1, 1899, was for the reason that the holder ‘‘had been using opiates — morphine.” “I told him that . . . he had been using morphine,” the clerk testified, and, in answer to a question why he did not accept the assessment, he testified further that he understood that a holder of a certificate dare not use opiates or anything of that kind; that he refused the assessment on the ground that he was in*376temperate and used cocaine or opiates, and, therefore, according to the by-laws, it could not be received. There was no claim that the insured was intemperate by the use of intoxicants to such an extent as to be “frequently under the influence thereof.”
It will be noted that the intemperance of a member or. his use of alcoholic drinks or opiates does not, by the conditions of the benefit certificate, render it null and'void unless such intemperance or use of opiates permanently impairs his health. In the by-laws it is provided that, before a tender of dues or assessments can be rejected by the.clerk, he must know that the member is addicted to “the intemperate use of intoxicants or opiates to such an extent as to be frequently under the influence thereof or intoxicated, or use drugs to such an extent as to injure his health.” The refusal of both the clerk and his assistant to receive the assessment was not based upon reasons found in the language of either the certificate or the by-laws, authorizing a refusal of the tender. For this reason the refusal was not justified. The clerk had as much authority to reject an offered assessment on the ground that the member had been guilty of larceny. Forfeitures are- not favored in the law, and courts lean against them. A valid refusal to receive assessments which the member has agreed to pay must find its justification in the terms of the certificate or in the by-laws. In other words, the member must have violated his contract with the association. By section 281 of the-by-laws, it is provided that if the-clerk shall knowingly violate section 276, which relates to the receipt of assessments from a member whom he knows to be addicted to the intemperate use of intoxicants or opiates to such an extent as to be frequently under the influence thereof or intoxicated, or to use drugs to such an extent as to injure his health, upon *377•conviction thereof he shall be expelled from the association'.
If the clerk had received dues from Taylor, he certainly could not be expelled from the association, with no more proof against him on its part than the reasons .given by him for a refusal to receive the assessment tendered. There was no jurisdiction in the clerk to •suspend a member under the reasons which he gave therefor. Therefore, it was not incumbent upon the ■member to appeal. (Nibl. Ben. Soc. and Acc. Ins., ■2ded., 101.) In Bacon on Benefit Societies, section 107, it is said :
“And the duty of an expelled member to exhaust, by appeals or otherwise, all the remedies within the organization arises only where the association is acting strictly within the scope of its powers.”
A case in point by analogy is that of Gille v. Emmons, 58 Kan. 118, 48 Pac. 569, 62 Am. St. Rep. 609, in which it was held that a judgment entirely outside the issues in a case, and upon a matter not submitted to the court for its determination, is a nullity. The point decided was that the judgment of the court upon a subject of litigation within its jurisdiction, but not brought before it by any statement or claim of the parties, is null and void.
In the matter of the refusal of this assessment, the •clerk no doubt had jurisdiction, if his findings, which indicate the matter considered by him, had covered •the grounds laid down in the by-laws which authorized • the rejection of dues. His reasons, however, were outside, and independent of, those which, under the contract, permitted the clerk to declare a forfeiture. (Glardon v. Supreme Lodge Knights of Pythias, 50 Mo. App. 45.)
Pollock, Burch, JJ.: We concur in the foregoing dissent.